UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6796



In Re:   STEPHEN E. MCCLELLAND,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-01-105-2)


Submitted:   July 3, 2002                 Decided:   August 22, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen E. McClelland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen E. McClelland has filed in this court a petition for

a writ of mandamus, seeking to compel the district court to order

the state to respond to his objections to the magistrate judge’s

recommendation regarding his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2002).     Because the district court has

disposed of McClelland’s § 2254 petition, we deny his motion to

proceed in forma pauperis and dismiss the mandamus petition as

moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2